Citation Nr: 0723059	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-21 665 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for traumatic brain and 
head injury.

4.  Entitlement to service connection for severed tendons.

5.  Entitlement to service connection for acid reflux.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for nerve, left leg.

8.  Entitlement to service connection for gout.

9.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1976.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

VA has a duty to make as many requests as necessary to obtain 
records in the possession of a federal agency unless it is 
concluded that such records do not exist or that further 
efforts to obtain records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2006).  The RO has ceased efforts to obtain 
the medical and legal documents pertaining to the veteran's 
application for disability benefits with the Social Security 
Administration (SSA).  However, a February 2004 response from 
the Baltimore, Maryland SSA Disability Operations indicated 
that the agency located at 222 W. 8th Avenue in Anchorage, 
Alaska, may have some medical evidence in their possession.  
The RO has not directly contacted this facility, and must do 
so to fulfill its duty to assist the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that 
SSA records could contain relevant evidence cannot be 
foreclosed absent a review of those records); 38 C.F.R. 
§ 3.3(a)(3)(v)(b) (2006) (veteran is considered permanently 
and totally disabled for pension purposes if found disabled 
by SSA).

The veteran has also identified additional relevant evidence, 
not currently associated with the claims folder, that may be 
in the possession of a federal agency.  He reports that, 
between the fall of 1975 and the summer of 1976, he received 
treatment at a military facility located in Graffenvehr, 
Germany.  Additionally, he has a pending worker's 
compensation case under the Federal Employees Compensation 
Act, and has reported receiving treatment at Elmendorf Air 
Force Base.  The RO should make attempts to obtain these 
sufficiently identified and potentially relevant records in 
the possession of a federal agency.

On remand, the RO should advise the veteran of the 
requirements for establishing a disability rating and 
effective date of award.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of the criteria for 
establishing disability ratings and effective 
dates of award consistent with the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain the following records in the 
possession of a federal agency:
       a) request all medical and legal documents 
pertaining to the veteran's claim for SSA 
disability benefits with the SSA office located 
at 222 W. 8th Avenue in Anchorage, Alaska;
       b) determine whether there are any 
existing military facilities in Graffenvehr, 
Germany, that may have copies of the veteran's 
treatment records between the fall of 1975 and 
the summer of 1976, and if so, request the 
veteran's records;
       c) request all medical and legal documents 
pertaining to the veteran's claim under the 
Federal Employees Compensation Act resulting 
from his employment with the Department of 
Public Works of the Department of the Army; and
       d) obtain all records of the veteran's 
medical treatment at Elmendorf Air Force Base.

3.  Thereafter, readjudicate the claims.  If 
any benefit sought on appeal remains denied, 
the veteran and his representative, if any, 
should be provided a supplemental statement of 
the case and an appropriate period of time to 
respond.  The case should then be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


